BROOKSHIRE, Justice,
concurring.
This concurring opinion readily agrees with the result reached by the majority opinion. An important witness proffered by the prosecution testified that he had observed the appellant, Cox, at the crucial and material times in question. The majority opinion states that the appellant was being closely watched by Sergeant John Fountain, who was a member of the task force involved. This sergeant testified that Lovelady and Perry, two actors in this alleged felony offense and who had been indicted, had left the restaurant. Thereafter, Fountain testified that the appellant was seated at a table near or against the wall in the west end of the restaurant. Cox was facing the direction of the motel. The reference to the motel was elicited because the marijuana transaction took place in the me'el. The evidence however can be construed that the appellant apparently only seemed or appeared to be looking in the direction of the motel.
Fountain further testified that he observed the appellant, Cox, in the restaurant for a number of minutes. Observing the appellant’s actions the whole time, Fountain stated that as far as he knew Cox simply sat there in the restaurant and looked out the window. The most that Fountain testified to that could possibly be considered as being inculpatory in nature was that appellant was sitting in a section of the restaurant where no other patrons were then seated. At crucial times, the appellant looked through the window that opened out on the side of the motel in the parking area which was adjacent to the two rooms that were involved in the marijuana transaction. Fountain had to wait until the other members of the task force actually entered the restaurant and affirmatively told him (Fountain) that the marijuana transaction deal had gone down. This information was given to Fountain so that Fountain could arrest the appellant. Fountain conceded that at the time of appellant’s arrest the appellant did not run, did not have any guns or weapons on his person, did not have any drugs or contraband on his person, and was really not doing anything. The prosecution did not prove up the ownership of the station wagon that appellant had been driving.
In view of the necessary and essential elements of the felony offense of illegal expenditure, the State, from the standpoint of the evidence in the record, simply did not make their case. Tex.Health & Safety Code Ann. § 481.126 (Vernon Supp.1992). In substance the indictment against the appellant charged that he knowingly and intentionally financed and invested funds that the appellant knew and believed were intended to further the commission of an offense, namely the possession of a usable quantity of marijuana of less than 200 pounds, but at least 50 pounds. There was a consolidated trial in which the appellant and two other accused persons, namely James Lovelady and Robert Perry, were tried. The State’s case regarding Cox is deficient in the proof in that the essential elements of the offense of illegal investment were not shown.
*383On balance, it seems correct to state that the record reflects the appellant drove the vehicle involved to the restaurant, got out of the vehicle, and sat at a table facing the motel. The State has failed to show that the appellant intentionally and knowingly committed the crime set out in the indictment. The State failed to show that the appellant financed or invested any funds used by the other two men in the marijuana deal at the motel. The record fails to show that the appellant knew or believed that any of the funds were intended, so far as he knew, to further the commission of the offense of the aggravated possession of the quantity of marijuana which was at least 50 pounds, but less than 200 pounds. Officer Fountain testified as follows:
Q My understanding was that when the officers, other officers said only one was coming?
A [Officer Fountain] I was aware that there was three people, possibly three people in the vehicle.
Q Okay. Could Mr. Cox have been a hitch hiker?
A Could he have been, why he could have been anything.
Q Well, that’s my point. He could have been anything.
A I’m telling you what I saw. I can not add to or take away.
Q I understand. But it is possible that he could have been anybody?
A Anything is possible, yes sir.
In my opinion it is not necessary to reach the question of the application paragraph of the law to the facts in this appeal.
I opine that under this record the test set down in Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Jackson v. State, 672 S.W.2d 801 (Tex.Crim.App.1984) are not met in that a rational juror could not have found the essential elements of the indicted offense beyond a reasonable doubt even when viewing the evidence in a light favorable to the verdict. It seems to me that the proper disposition of this appeal nust be based on Jackson v. Virginia, supra, and Jackson v. State, supra, without regard to the application paragraph and without relying on Jones v. State, 815 S.W.2d 667 (Tex.Crim.App.1991); Walker v. State, 823 S.W.2d 247 (Tex.Crim.App.1991), cert. denied, - U.S. -, 112 S.Ct. 1481, 117 L.Ed.2d 624. (1992).